Citation Nr: 1201633	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that reopened and then denied a previously-denied claim for service connection for PTSD.  Although the RO has determined that new and material evidence has been submitted to reopen the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issues on appeal as reflected on the title page. 

The issue of entitlement to service connection for psychiatric disability claimed as PTSD is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in December 2006 denied a claim for service connection for PTSD.

2.  Evidence received within one year after the December 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).


The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen a claim for service connection for psychiatric disability claimed as PTSD.

A rating decision in December 2006 denied service connection for PTSD.  The reason for the denial of the claim was a determination by the RO that there was no evidence that the Veteran had been diagnosed with PTSD, there was no credible evidence of a stressor, and the Veteran had not submitted a statement detailing his alleged stressors.  The Veteran was notified of the denial by letter but he did not appeal.  

The evidence received less than one year after the December 2006 decision includes private medical records supporting the presence of PTSD.  In addition, the Veteran submitted correspondence to VA detailing his stressors.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it directly addresses the reasons the claim was previously denied.  Accordingly, the December 2006 rating decision did not become final and the new and material evidence will be considered as having been filed in connection with the claim denied in the December 2006 rating decision.  


ORDER

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for psychiatric disability claimed as PTSD is granted.


REMAND

In Clemons, 23 Vet. App. 1, the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms. Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95(1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with major depressive disorder and depression.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  

Moreover, the Veteran contends that service connection is warranted for PTSD because it is related to his service in Vietnam where he was in constant fear and witnessed several deaths along with many other terrible sights.  

The Veteran's DD Form 214 confirms that he had active service in Vietnam.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 
(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board finds that the Veteran should be afforded an examination in order to consider his claimed stressors consistent with the recently revised relevant regulation and to determine the nature and etiology of any other acquired psychiatric disorders present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board acknowledges that VA may not undertake additional development, such as scheduling an examination, when the sole purpose is to obtain evidence against a claim.  Mariano v. Principi, 17 Vet. App. 305 (2003).  To this point the Board notes that Dr. F.D., M.D., submitted an opinion in April 2007 in which he stated that the Veteran had PTSD as secondary to occurrences in Vietnam.  However, the doctor did not provide a rationale for his opinion.  Thus, a remand for an examination with opinion is required. 38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD.  In particular, they should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the Veteran for any acquired psychiatric disorders. 

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence. 

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed PTSD.

The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability claimed as PTSD in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


